PER CURIAM.
The State has moved to dismiss this appeal on the ground that the attorney for appellant has failed to comply with the Florida Appellate Rules in that the appellant’s brief is more than three (3) months overdue.
It appears from the record that the appellant’s brief was due on or before February 16, 1966 and that on three (3) separate occasions subsequent thereto, to-wit: March 1, 1966, March 21, 1966, and April 8, 1966 the State by letter informed appellant’s counsel of the fact that the brief had not been filed on or before the due date of February 16, 1966.
As of the time of the filing of the motion to dismiss, to-wit: May 11, 1966, no appellant’s brief had been filed. In fact, the appellant’s counsel had not filed a brief for the appellant by the date of oral argument before this court of the State’s motion to dismiss on June 7, 1966, nor did appellant’s counsel appear at said oral argument.
We have repeatedly held that the Appellate Rules are made to be followed and not to be ignored.
To dismiss the appeal, when it may be meritorious, punishes the unfortunate appellant and not his attorney. For this reason, we deny the motion of the State to dismiss the appeal. However, we have considered each assignment of error presented by the appellant in this cause and have closely and carefully reviewed the record-on-appeal and have found no reversible error.
Therefore, the motion to dismiss is hereby denied and the final judgment and sentence is hereby affirmed.
LILES, Acting C. J., and HOBSON and PIERCE, JJ., concur.